Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ground notch must be clearly shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 7, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casher et al 8545240.
Regarding claims 1 and 9, Casher et al discloses a connector comprising: a housing 40 comprising a receptacle 43 through which a first circuit board is inserted; a signal pin 310b disposed within the housing, the signal pin to contact a contact electrode on the circuit board responsive to the circuit board being inserted into the receptacle; a first ground pin 310a disposed within the housing, the first ground pin to contact a first ground contact electrode on the circuit board responsive to the circuit board being inserted into the receptacle; a second ground pin 310d disposed within the housing, the second ground pin to contact a second ground contact electrode on the circuit board responsive to the circuit board being inserted into the receptacle; and a ground bar 315 disposed within the housing, the ground bar connected between a first connection point of the first ground pin and a second connection point of the second ground pin, wherein the ground bar is free of contact with the signal pin and is disposed at a threshold distance away from the signal pin, to reduce impedance variation in the signal pin, wherein the threshold distance between the ground bar and the signal pin is greater than a distance between the first ground pin and the signal pin or a distance between the second ground pin and the signal pin, wherein the ground bar is further disposed inside the housing to face the circuit board.  Further regarding claim 9, the first component is shown in phantom, and the second component is indicated as a circuit board.
Regarding claims 3 and 11, Casher et al discloses the circuit board is a first circuit board, wherein a corresponding first distal end of each of the signal pin 310b, the first ground pin 310a, and the second ground pin 310d is to contact the first circuit board and a corresponding second distal end of each of the first signal pin, the first ground pin, and the second ground pin is to contact a corresponding contact electrode of a second circuit board.
Regarding claims 4 and 12, Casher et al discloses the connector comprises a plurality of signal pins 310b,c disposed within the housing 40.

Regarding claim 7, Casher et al discloses the ground bar 315 conductively couples the first ground pin 310a and the second ground pin 310d.
Claim(s) 1, 3-7, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al 8167631.
Regarding claims 1 and 9, Ito et al discloses a connector comprising: a housing 11 comprising a receptacle (at 30 in Figure 2A) through which a circuit board is inserted; a signal pin 20 disposed within the housing, the signal pin to contact a contact electrode on the circuit board responsive to the first circuit board being inserted into the receptacle; a first ground pin 30 disposed within the housing, the first ground pin to contact a first ground contact electrode on the circuit board responsive to the circuit board being inserted into the receptacle; a second ground pin 30 disposed within the housing, the second ground pin to contact a second ground contact electrode on the circuit board responsive to the circuit board being inserted into the receptacle; and a ground bar 40 disposed within the housing, the ground bar connected between a first connection point of the first ground pin and a second connection point of the second ground pin, wherein the ground bar is free of contact with the signal pin and is disposed at a threshold distance away from the signal pin, to reduce impedance variation in the signal pin, wherein the threshold distance between the ground bar and the signal pin is greater than a distance between the first ground pin and the signal pin or a distance between the second ground pin and the signal pin, wherein the ground bar is further disposed inside the housing to face the circuit board.
Regarding claims 3 and 11, Ito et al discloses the circuit board is a first circuit board, wherein a corresponding first distal end of each of the signal pin 20, the first ground pin 30, and the second ground pin 30 is to contact the first circuit board and a corresponding second distal end of each of the signal pin, 
Regarding claims 4 and 12, Ito et al discloses the connector 10 comprises a plurality of signal pins 20 disposed within the housing.
Regarding claims 5 and 13, Ito et al discloses the ground bar 40 comprises a ground notch 42,43 connected to the first ground pin 30 or second ground pin 30, wherein the ground notch is to maintain the ground bar at the threshold distance away from the first signal pin.
Regarding claim 6, Ito et al discloses the signal pin 20, the first ground pin 30, and the second ground pin 30 are substantially parallel to each other and are substantially perpendicular to the ground bar 40.
Regarding claim 7, Ito et al discloses the ground bar 40 conductively couples the first ground pin 30 and the second ground pin 30.
Regarding claim 14, Ito et al discloses the first component 80 is an edge card connector and the second component is an add-in card (AIC) 70.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Casher et al.
	Casher et al discloses the first component is a printed circuit board (PCB) (shown in phantom in Figure 5A).  It would have been an obvious matter of design to form the second component as a cable assembly, since electrical cables are widely used in the electrical connector field.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al.
It would have been an obvious matter of design to form the first component 80 as a printed circuit board (PCB) and the second component 70 as a cable assembly since both PCBs and cable assemblies are widely used in the electrical connector field to interconnect electrical equipment.
Applicant's arguments filed January 11, 2022 have been fully considered but they are not persuasive.  The Examiner does not agree that the claimed ground notch is clearly shown, contrary to Applicant’s assertion.  The Examiner continues to assert that either Casher et al or Ito et al discloses the threshold distance between the ground bar and the signal pin is greater than a distance between the first ground pin and the signal pin or a distance between the second ground pin and the signal pin, the ground bar being disposed inside the housing to face the circuit board, contrary to Applicant’s assertion.  In any event, the threshold distance is deemed to be an obvious matter of routine experimentation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833